 

Case: 3:19-cv-00553-jdp Document #: 38 Filed: 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WISCONSIN

 

 

 

 

JOHN H. McCOMB, Jr.
W11586 Demynck Rd.
Lodi, WI 53555

Plaintiff
V. Civ. No. 3:19-cv-00553-jdp
NATIONAL UNION FIRE INSURANCE Notice of Appeal

COMPANY OF PITTSBURGH, PA (with docking statement attached)

175 Water St.
18" Floor
New York, NY 10038

Defendants,

 

NOTICE OF APPEAL
(with docketing statement attached)

 

Notice is hereby given that John McComb, plaintiff in the above named case, hereby
appeals to the United States Court of Appeals for the Seventh Circuit the denial of his motion for
reconsideration under Rule 59(e). The order denying plaintiff's motion was entered by a “TEXT
ONLY ORDER?” on the 31°" day of July, 2020.

Dated: AL guest (A , (ASO

oN ~ FE

MAYER LAW OFICE

MEL og —

VA 2 effrey M. Mayer”
ttorney for the Plaintiff
State Bar No. 1035191

 

141-B Lodi Street
Lodi, WI 53555

Phone: (608) 592-3603
Fax: (608) 592-3660
